DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, a cleaning kit comprising an alcohol wipe, a sanitary wipe pad, a cotton swab, a miniature brush made of straw or plastic with a wood or plastic handle, and a small or miniature, thin and sharply pointed pick tool made of the same materials as the brush (clm. 10) must be shown or the features canceled from the claims. Further, although fig. 20, 28 indicates there are magnets embedded in the device, it cannot be determined from said figures whether the magnets are embedded in the panel or the tray as claim 15 requires; therefore, magnets embedded in each of the panel and the tray must be shown or the features canceled from the claims. No new matter should be entered.
Figures 12-20, 25 and 27 of the drawings are objected to because photographs/ grayscale drawings are not ordinarily permitted in utility patent applications since they 
Figures 17-20 and 25-28 of the drawings are objected to because the text within said figures is of poor quality such that it is unreadable when the figures are printed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-17 and 20 are objected to because of the following informalities:
Regarding claims 16-17: the recitation “the two devices” should read ‘the grinding devices’ as recited in clm. 16, ln. 3, in order to be consistent in terminology and avoid any potential confusion.

Appropriate correction for the above objections is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“grinding elements…for grinding a work piece” (clm. 1); the term “elements” is a generic placeholder (nonce term) and is coupled to the functional language “for grinding a work piece”, and the term “grinding” does not explicitly or implicitly define any particular structure of the elements; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification (pg. 7, ln. 18) lists the corresponding structure as spikes or thorns
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 7, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 4: there is no antecedent basis in the claim for “the tray container”.
Regarding claim 7: the phrase “maintains the integrity of the grinding elements” renders the claim indefinite because the metes and bounds of “maintains the integrity” has not been set forth. Therefore, it is unclear what applicant means by said limitation and the scope of the claim is unclear.
Regarding claim 10: the claim recites “a cleaning kit” comprising various items. However, the claims are drawn to a “grinding device” and a cleaning kit for a grinding device is not germane to the patentability of the grinding device itself, and thus the cleaning kit has not been positively recited. Therefore, it is unclear if applicant intends for the cleaning kit to be part of the claimed invention.
Further, there is no antecedent basis for “the tray” (ln. 2).
Regarding claim 11: the claim recites “wherein the work piece is any of or any combination of: herb, a spice, or a nut”. However, the claims are drawn to a “grinding device” and a work piece to be acted upon by a grinding device is not germane to the patentability of the grinding device itself, and thus the work piece has not been positively recited. Therefore, it is unclear if applicant intends for the work piece to be part of the claimed invention.
Regarding claim 12: there is no antecedent basis in the claim for “the body of the panel”.
Regarding claim 13: the recitation of “a general-purpose hook” renders the claim indefinite because no metes and bounds for “general-purpose” have been set forth. Therefore, it is unclear what applicant means by said limitation and the scope of the claim is unclear.
Regarding claim 15: the claim recites “the magnet is embedded in any of the panel or a tray”. Note that the tray has not been positively recited as its introduction is couched in an optional limitation. However, the tray must be positively recited for the magnet to be embedded in it, because it is improper to further define the device – particularly the magnet – relative to an element that has not been positively recited. Therefore, it is unclear if applicant intends the tray to be required in the claim. Examiner suggests positively reciting the tray such that the claim reads in part and for example, ‘further comprising a magnet and a tray positioned beneath the panel, wherein the magnet is embedded in the panel or the tray’.
Regarding claim 16: the claim recites “a second magnet embedded in a second grinding device”. However, the claims are drawn to a single “grinding device” and as such a second grinding device is not germane to the patentability of the single grinding device itself, and thus the second grinding device has not been positively recited. Therefore, it is unclear if applicant intends for the second magnet and the second grinding device to be part of the claimed invention. If they are intended to be part of the claimed invention then applicant should claim a system comprising a first grinding device and a second grinding device.
Regarding claim 17: it is unclear what is meant by the recitation “wherein the two devices are of different finger types”. Note that the “two devices” is referring to the grinding devices of claim 16. A grinding device is not a type of finger as the claim implies. Does applicant 
Regarding claim 20: the claim recites “wherein the imagery is adhered”. However, “the imagery” has not been positively recited since it was merely introduced in an intended use recitation in claim 19. Therefore, it is unclear if applicant intends for the imagery to be part of the claimed invention. If it is intended to be part of the claimed invention then applicant should positively recite the imagery.
	Correction for the above list of issues under 35 U.S.C. 112 is required.
________________________________________
Examiner notes that no art has been applied to claims 15-18; applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teich (US 4,615,078 A).
Regarding claim 1: Teich discloses A grinding device comprising:

a band (18, fig. 2) attached to the panel (16) to removably secure the grinding device onto a user's hand or one or more fingers of the hand (see fig. 1).
Regarding claim 2, which depends on claim 1: Teich discloses wherein the grinding device is selectably constructed (col. 1, ln. 48-50) so that it can fit onto a forefinger and at least a second finger of a user’s hand (col. 3, ln. 11-14).
Regarding claim 7, which depends on claim 1: Teich discloses wherein the panel surface (12, fig. 3, 5-6) is made of metal (col. 1, ln. 28-31).
Regarding claim 8, which depends on claim 1: Teich discloses wherein the grinding elements (surfaces 26 around perforations 24) are pointed (see fig. 2, 6).
Regarding claim 9, which depends on claim 1: Teich discloses wherein the number of grinding elements (surfaces 26 around perforations 24, fig. 2, 6) on the panel surface (12, fig. 3, 5-6) is in the range of 25-235, particularly 31 (see fig. 2).
Regarding claim 14, which depends on claim 1: Teich discloses wherein the grinding elements (surfaces 26 around perforations 24, fig. 1, 6) are arranged in a horizontal and vertical pattern (see examiner-annotated fig. 2 of Teich below), depending on the desired effectiveness to grip a fish (col. 2, ln. 37-41). NOTE: as previously stated, the function of grinding is merely the intended use of the claimed device and as such is not being given patentable weight.

    PNG
    media_image1.png
    259
    349
    media_image1.png
    Greyscale

Examiner-Annotated Figure 2 of Teich


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2006/0200912 A1), hereinafter ‘Jackson’.
Regarding claim 1: A grinding device comprising:
a panel (203, fig. 2A1) having a surface (205) comprising one or more grinding elements (206) thereon for grinding a work piece (NOTE: the term “grinding” in “grinding elements” and “for grinding a work piece” is merely intended use and, accordingly, is not being given patentable weight; in light of the specification at pg. 7, ln. 18, the “grinding elements” are “spikes or thorns” and as such the claimed grinding elements reads on the spikes or thorns of Jackson); and
a band (300, fig. 2A1-2A2) attached to the panel (203) to removably secure the grinding device onto a user's hand or one or more fingers of the hand (see fig. 3).
Regarding claim 12, which depends on claim 1: Jackson discloses wherein the band (300, fig. 2A1) is made of an elastic or soft rubber ([0042], “straps 300…comprise material that is elastic…or synthetic rubber”) and is embedded (via “snap-fit engagement”, [0040]) into the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stacy (US 2015/0047204 A1), in view of Pugh (US 3,728,736 A).
Regarding claim 1: Stacy discloses A grinding device comprising:
a panel (124, fig. 2) having a surface (156, fig. 14) comprising one or more grinding elements thereon for grinding a work piece (see the grating blades on panel 124 in fig. 2; also see para. [0009]).
Stacy is silent regarding a band attached to the panel to removably secure the grinding device onto a user's hand or one or more fingers of the hand.
However, Stacy and Pugh both teach devices for protecting a finger (see the title of each), and Pugh teaches a band (clip portions 22, 23, fig. 1) attached to a panel (24) to removably secure the device to a finger (see fig. 1). Pugh further teaches the clip portions are configured to allow a knuckle to bend when the device is attached the finger (col. 2, ln. 26-30).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacy to include a band attached to the 
Regarding claim 3, which depends on claim 1: Stacy discloses a tray (150, fig. 4) for collecting powder, runoff end product, or residue of the ground work piece, the tray positioned beneath the panel (124) surface during grinding. NOTE: the recitation “for collecting powder, runoff end product, or residue of the ground work piece” is being interpreted as intended use of the tray and, accordingly, is not being given patentable weight.
Regarding claim 4, which depends on claim 3: Stacy discloses wherein the panel (124, fig. 2) and tray (150, fig. 4) are connected such that the panel is slidable over and off of the tray to cover the tray (see fig. 5, 15, each of the panels 122, 124 having the grooves 154 for sliding over the tray 150 as shown in fig. 4) or effect accessibility to the tray container, respectively.
Regarding claim 5, which depends on claim 3: Stacy discloses wherein the panel (124, fig. 4) and tray (150) are connected such that the tray is slidable underneath and out from the panel to hide the tray or effect accessibility to the tray (see fig. 5, 15, each of the panels 122, 124 having the grooves 154 for sliding the tray 150 out from the panel as shown in fig. 4).
Regarding claim 6, which depends on claim 1: Stacy discloses wherein the panel surface (156, fig. 14) comprises a plurality of holes so that powder, runoff end product, or residue can fall through the plurality of holes during grinding ([0047], “grating apertures”).
Regarding claim 11, which depends on claim 1: the claim recites wherein the work piece is any of or any combination of: herb, a spice, or a nut. Examiner notes that the work piece has not been positively recited and it is not germane to the patentability of the grinding device and, therefore, is not being given patentable weight. Nevertheless, Stacy discloses in para. [0039] .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stacy, in view of Ruzycky (US 2016/0029691 A1), hereinafter ‘Ruzycky’.
Regarding claim 10, which depends on claim 1 and is being examined as best understood: Stacy is silent regarding a cleaning kit to be used in cleaning the panel with grinding elements or holes and in cleaning the tray, the cleaning kit comprising any of or any combination of: an alcohol wipe, a sanitary wipe pad, a cotton swab, a miniature brush made of straw or plastic with a wood or plastic handle, and a small or miniature, thin and sharply pointed pick tool made of the same materials as the brush.
However, Ruzycky teaches a hand held/operated grinder that comes with a cleaning kit (storage container 500 with cleaning tool 530, fig. 1, 16a-16f; [0382]) comprising a thin and sharply pointed pick tool (534, fig. 16b). Ruzycky further teaches that the cleaning kit “may be manufactured from any material known to persons skilled in the art that would suitably perform the function for which they are intended, including, but not limited to, metal, plastic, silicone, wood, cork etc. or any combination thereof” ([0488]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Stacy with a cleaning kit comprising a thin, sharply pointed, plastic pick tool for cleaning the grinding elements and other portions of the device, as taught by Ruzycky.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Needham et al. (US 5,404,644 A), hereinafter ‘Needham’.
Regarding claim 13, which depends on claim 1: Jackson is silent regarding wherein the band (300, fig. 1) comprises any of or any combination of: reusable, self-gripping, adhesive tape or straps; a general-purpose hook and loop fastener; or leather straps.
However, Jackson and Needham both teach hand held/operated devices and Needham teaches securing the device to a hand via an adjustable strap comprising a hook and loop fastener (see fig. 1 and col. 4, ln. 10-20, “strap elements 13, 14 are provided with hook and pile type of fastening elements 15, such as Velcro”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the band of Jackson with a hook and loop fastener, thereby providing Jackson with an adjustable band as taught Needham.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teich, in view of Hiranuma et al. (US 2010/0142332 A1), hereinafter ‘Hiranuma’, and further in view of Campbell (US 2015/0029746 A1).
Regarding claims 19-20, which depend on claims 1 and, respectively, and are being examined as best understood: Teich discloses an area that is positioned on the back of the panel onto which imagery can be adhered (since applicant does not define any particular structure of the designated area, the entire area of the back 14, fig. 3, 5 of the panel 16, fig. 1, 4 is interpreted as an area onto which imagery can be adhered; also note, the claim does not require that imagery actually be adhered).
Teich is silent regarding the area being designated for imagery, and from claim 20, wherein the imagery is adhered by glue or tape or the imagery is a sticker.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to designate an area of the back 14 of the panel 16 of Teich for imagery to be placed, thereby providing a location for a logo, model number, or the like, as taught by Hiranuma.
And like Teich and Hiranuma, Campbell teaches an accessory device configured to be worn, and that many types of accessories include stickers ([0001]) comprising names, logos, promotional material, and other information ([0002]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to place a sticker comprising a company name or logo on the designated area of Teich – as modified by Hiranuma above – thereby providing advertising material on the device of Teich, as taught by Campbell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725           

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725